Citation Nr: 0726988	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-38 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 18, 
1973, to June 14, 1980.  He had 3 months and 27 days of 
active service prior to October 18, 1973. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In April 2007, the veteran testified 
during a hearing before the undersigned Veterans Law Judge 
sitting at the St. Louis RO.  


FINDING OF FACT

Neither tinnitus nor hearing loss is attributable to the 
veteran's military service; sensorineural hearing loss was 
not manifested within a year of the veteran's separation from 
active military service.  


CONCLUSIONS OF LAW

1.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  

In this respect, through an April 2004 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claims.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claims.  

The Board also finds that the April 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO also notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

The Board notes that while the complete notice required by 
the VCAA was not necessarily provided prior to the RO 
initially adjudicating the veteran's claims, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  Although notice 
regarding effective dates and rating criteria provisions has 
not been provided, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); the Board does not now have such issues 
before it.  Consequently, a remand for additional 
notification on these questions is not necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  Here, the veteran's service medical records are 
associated with the claims file and he has been provided a VA 
examination which includes a medical nexus opinion concerning 
his claimed disabilities and service.  Otherwise, neither the 
veteran nor his representative has alleged that there are any 
outstanding medical records probative of his claims that need 
to be obtained.  Therefore, the Board finds nothing in this 
case that would demonstrate that the essential fairness of 
the adjudication of the veteran's claims has been affected.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran's DD-Form 214 (Certificate of Release or 
Discharge from Active Service) reflects his military 
occupational specialties (MOS) as "Watercraft Engineer" and 
"Cannon Fire Direction Specialist."  With respect to in-
service noise exposure, the veteran reported in his 
application for benefits (VA Form 21-526) the following: 

I was in [the] field artillery from [November 
1973] until [October 1977]. . . . . I was exposed 
to noise from 105 [mm] howitzers in training and 
in the field.  From [February 1978] until I was 
discharged . . . . I served as a watercraft 
engineer.  Most of the time during work hours, 
the noise was so loud we had to use hand signals 
to communicate between two people standing right 
next to each other.  I was also a driver of an M-
561 Gamma [B]oat where the engine was right 
behind my head.  We were not given hearing 
protection for that task.  I drove that vehicle 
from [February 1974] to [October 1977].  

The veteran has not contended that he was diagnosed or 
actually treated in service for tinnitus or hearing loss.  He 
has reported that he informed service medical personnel that 
he had ringing in his ears but was told that there was 
nothing that could be done.  Additionally, the veteran has 
testified that he experienced problems at work hearing alarms 
from a distance.  This reportedly occurred in 1980 after he 
had separated from service.  The Board notes that with 
respect to hearing loss, notwithstanding the lack of any 
diagnosis or treatment in service, the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet.  App. 155, 159 (1993).  

A review of the veteran's service medical records reflects an 
October 1974 treatment note in which the veteran sought 
treatment for an ache in his left ear that had been present 
for three days.  It was noted that the veteran had 
experienced acoustic trauma in his left ear following a 
shotgun blast.  Clinical evaluation revealed the tympanic 
membrane to be intact.  The veteran was assigned to light 
duty and was instructed to return to the clinic on an as 
needed basis.  During a separation medical examination in 
June 1980, clinical evaluation of the veteran's ears was 
reported as normal.  An audiological examination revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
10
0
LEFT
10
5
0
15
10

In an associated Report of Medical History, also dated in 
June 1980, the veteran checked the box "NO" when asked if 
he had ever had or did he have now "ear, nose, or throat 
trouble," or if he had "hearing loss."  

The relevant post-service medical evidence reflects a report 
of July 2004 VA examination.  The examination report reflects 
the examiner's review of the claims file and consideration of 
the veteran's reported history of noise exposure during and 
after service.  In particular, the veteran reported that 
while in the Army he had been assigned to an artillery unit 
for 2 1/2 years and that he had also worked as a mechanic on a 
large boat.  He indicated that his hearing loss had occurred 
gradually and progressively, and he denied occupational or 
recreational noise exposure since separation from active 
service.  Furthermore, the veteran alleged that his tinnitus 
had existed since 1974.  

Following audiological examination, the examiner's diagnosis 
was bilateral symmetric high frequency sensorineural hearing 
loss.  The examiner noted that it was difficult to accept 
that the acoustic trauma the veteran experienced to his left 
ear in service had resulted in any permanent hearing loss, 
taking into account that the veteran's hearing in 1980 at 
separation had been within normal limits.  The examiner also 
commented that the veteran's current hearing loss was 
recorded 24 years after his discharge from the military and 
the veteran's current audiogram showed sensorineural hearing 
loss at frequencies at which the veteran had normal hearing 
at the time of his discharge from the military.  Otherwise, 
there was no evidence of noise-induced hearing loss at the 
time of the veteran's separation from service.  The examiner 
opined that taking into account these facts, and 
notwithstanding the veteran's statement that his tinnitus had 
begun in 1974, given that the veteran's hearing was within 
normal limits at the time of his separation, it was "not at 
least as likely as not" that either the veteran's current 
high frequency sensorineural hearing loss or his tinnitus was 
related to military service.  

In this case, the medical evidence demonstrates that the 
veteran does have hearing loss that meets the requirements of 
38 C.F.R. § 3.385.  However, the only competent medical 
opinion on the relationship between the veteran's current 
tinnitus or hearing loss and his period of service was to the 
effect that the veteran's tinnitus and hearing loss were both 
not related to service.  There is absent from the record 
competent evidence linking any current tinnitus or hearing 
loss to the veteran's period of service, or within one year 
of service.  No medical professional provides findings or 
opinions to that effect, and neither the veteran nor his 
representative has presented or alluded to the existence of 
any such medical evidence or opinion.  In this case, while 
the veteran has reported that within the first year of 
separating from service he had problems at work hearing 
alarms from a distance, there is a lack of medical evidence 
that any loss of hearing acuity shortly after service was of 
a chronic sensorineural type or otherwise related to military 
service.  See 38 C.F.R. §§ 3.307, 3.309.  

As noted above, the veteran has reported that he first 
experienced tinnitus in service.  The veteran is competent to 
provide testimony concerning factual matters of which he has 
first hand knowledge (i.e., experiencing tinnitus either in 
service or after service).  See e.g., Barr v. Nicholson, No. 
04-0534 (U.S. Vet. App. June 15, 2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  However, he is not 
competent to say that any loss of acuity or tinnitus 
experienced in service was a result of acoustic trauma or was 
of a chronic nature to which current disability is 
attributable.

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  
Notwithstanding that fact, the lack of contemporaneous 
medical records may be a fact that the Board can consider and 
weigh against a veteran's lay evidence.  Id.  In this case, 
while the veteran has contended that he did complain about 
tinnitus during service, the Board finds compelling that 
there is no notation regarding any complaint by the veteran 
of experiencing tinnitus in the June 1980 Report of Medical 
Examination.  More so, as noted above, in the associated June 
1980 Report of Medical History, the veteran checked the box 
"NO" when asked if he had ever had or currently had "ear, 
nose, or throat trouble."  

Thus, in this case, when weighing the evidence of record, the 
Board finds the medical opinion of the VA examiner more 
probative on the question of medical nexus with respect to 
any relationship between the veteran's current disability and 
his active military service.  In so finding, the Board notes 
that the VA examiner's opinion was based on a review of the 
claims file, the veteran's reported history, and a clinical 
evaluation.  Furthermore, as a layperson without the 
appropriate medical training and expertise, the veteran is 
simply not competent to provide a probative opinion on a 
medical matter, such as whether there exists a medical nexus 
between any current disability and service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board has considered the veteran's contention that he did 
not receive an audiology test at the time of his separation 
from active service in June 1980.  In this case, the 
veteran's service medical records clearly reflect that 
audiological testing was performed.  At the same time, as 
noted above, the veteran's June 1980 Report of Medical 
History does not reflect any complaint by the veteran of 
hearing loss.  

Under these circumstances, the claims for service connection 
for tinnitus and for hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).   


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for tinnitus is denied.  

Service connection for hearing loss is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


